Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method for handling multi-access (MA) Protocol data unit (PDU) session release. An MA PDU session uses one 3GPP access network or one non-3GPP access network at a time, or simultaneously one 3GPP access network and one non-3GPP access network. Upon receiving a PDU session release command message including an access type, the user equipment (UE) transmits a PDU session release complete message or a 5G session management (5GSM) status message to the 5G system (5GS). In addition, the UE determines the user plane resources of the MA PDU session on the access indicated in the access type as released, or determines the MA PDU session as released, depending on the access indicated in the access type and the access(es) over which the user plane resources of the MA PDU session are established. 
Prior arts were found for the independent claims as follows:
Masafumi Aramoto et al. (US 2022/0015174 A1)
Kundan Tiwari et al. (US 2021/0281993 A1)
 	Aramoto discloses communication control methods relating to control signal management, a user equipment (UE), and a network node.
 	Tiwari discloses method for a UE according to a first aspect of the present disclosure includes performing registration procedure to a second Public Land Mobile Network (PLMN) over a second access network for a non-emergency service when the UE is registered for an emergency service to a first PLMN over a first access network, and establishing a Protocol Data Unit (PDU) session for the non-emergency service to the second PLMN over the second access network.
	Applicant uniquely claimed the below distinct features in independent claims 1 and 11 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A method, comprising: 
establishing a protocol data unit (PDU) session with a 5G system (5GS) by a user equipment (UE); 
receiving a PDU session release command message from the 5GS by the UE, wherein the PDU session release command message comprises an access type indicating a first radio access technology (RAT) access; 
determining, by the UE, whether the PDU session is a multi-access (MA) PDU session and whether the MA PDU session having user plane resources established on only the first RAT access indicated in the access type or the MA PDU session having the user plane resources established on only a second RAT access different from the first RAT access indicated in the access type; and 
transmitting a PDU session release complete message or a 5G session management (5GSM) status message to the 5GS by the UE in response to the PDU session release command message comprising the access type. 	 
	Claim 11:
 	A User Equipment (UE), comprising: 
a Protocol data unit (PDU) session handling circuit that establishes a PDU session with a 5G system (5GS); and 
a receiver that receives a PDU session release command message from the 5GS, wherein the PDU session release command message comprises an access type indicating a first radio access technology (RAT) access; 
a processor that determines whether the PDU session is a multi-access (MA) PDU session and whether the MA PDU session having user plane resources established on only the first RAT access indicated in the access type or the MA PDU session having the user plane resources established on only a second RAT access different from the first RAT access indicated in the access type; and 
a transmitter that transmits a PDU session release complete message or a 5G session management (5GSM) status message to the 5GS in response to the PDU session release command message comprising the access type.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412